Citation Nr: 0527649	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.	Whether new and material evidence to reopen a claim for 
service connection for sleep apnea has been received.

3.	Whether new and material evidence to reopen a claim for 
service connection for a lung disorder has been received.

4.	Whether new and material evidence to reopen a claim for 
service connection for a skin disorder, to include skin 
cancer, has been received.   


WITNESS AT HEARING ON APPEAL


The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949.  The veteran also served in the Army Reserve 
from September 1949 to May 1955, to include periods of active 
duty in September 1950 and July 1951. 

In a February 1995 decision, the RO denied the veteran's 
original claims for service connection for hearing loss 
(claimed as affecting both ears); for sleep apnea; for a lung 
disorder, claimed as secondary to mustard gas exposure; and 
for a skin disorder, also claimed as secondary to mustard gas 
exposure.  In a March 1995 decision, the RO continued the 
denial of service connection for hearing loss.  In its 
September 1996 decision, the Board of Veterans' Appeals 
(Board) affirmed the RO's February and March 1995 denials of 
the veteran's claims for service connection.  
[Parenthetically, the Board notes that, notwithstanding the 
RO's, and the Board's characterization of the issues, as 
explained below, the Board considered all appropriate 
theories of entitlement, to include the veteran's asserted 
mustard gas exposure, in adjudicating the claims.]

The present matters come before the Board on appeal from a 
February 2003 RO rating decision that denied the veteran's 
petition to reopen his claims.  In June 2003, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2004.  

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.  While, during the hearing, the veteran clarified that 
he wanted each of his claims considered as due to claimed 
mustard gas exposure-a theory of entitlement not clearly 
considered by the RO for each claim in connection with the 
current appeal-for reasons explained in more detail below, 
the veteran's assertions do not warrant any further RO action 
on any of the claims on appeal.  

Also in August 2005, the undersigned VLJ granted the 
veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).   


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen each claim has been 
accomplished.

2.	In a September 1996 decision, the Board denied service 
connection for service connection for bilateral hearing loss, 
for sleep apnea, for a lung disorder, and for a skin 
disorder.  

3.	No new evidence associated with the claims file since the 
September 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

4.	No new evidence associated with the claims file since the 
September 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
sleep apnea.

5.	No new evidence associated with the claims file since the 
September 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
lung disorder.

6.	No new evidence associated with the claims file since the 
September 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disorder, including skin cancer.


CONCLUSIONS OF LAW

1.	The Board's September 1996 denial of claims for service 
connection for bilateral hearing loss; for sleep apnea; for a 
lung disorder, and for a skin disorder, to include skin 
cancer, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.	As evidence received since the Board's September 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (a) (as in effect prior to August 
29, 2001).

3.	As evidence received since the Board's September 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for sleep apnea 
are not met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001). 

4.	As evidence received since the Board's September 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for a lung 
disorder are not met.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (a) (as in effect prior to August 
29, 2001). 

5.	As evidence received since the Board's September 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for a skin 
disorder, to include skin cancer, are not met. 38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (a) (as in 
effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen any of his 
claims, it does not appear that the enhanced duty to assist 
provisions of the Act are applicable in the instant appeal.  
Moreover, as indicated below, because the petitions to reopen 
were filed prior to August 29, 2001, any duties set forth in 
the revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
each claim on appeal has been accomplished. 

Through the May 2004 SOC, and the RO's letters of July 2002 
and November 2004, the RO notified the veteran of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, he was given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claims.  In its July 2002 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that he provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession.  In its November 2004 letter, the 
RO again requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, as well as requested that he submit any additional 
evidence in support of his claims.  Through these letters, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.              § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that the record in this case reflects 
some error in the RO providing the veteran with the correct 
legal criteria for reopening his previously disallowed 
claims.  As discussed in more detail below, while the 
criteria governing petitions to reopen filed after August 29, 
2001 has changed, here, the veteran's claims were filed prior 
to that date; hence, the former criteria governs.  Although, 
in its May 2004 SOC, as well the February 2003 rating 
decision on appeal, the RO correctly referred to the former 
criteria governing petitions to reopen in its discussion of 
the bases for its decision, the RO also included a citation 
to the revised criteria in the May 2004 SOC.  Here, however, 
the Board finds the RO's inclusion of the additional criteria 
is harmless.  As discussed in more detail, below, in this 
appeal, each of the claims must fail because the evidence 
added to the record does not meet even the minimum criteria 
for reopening, regardless of which legal standard is 
utilized.  As the RO's error does not affect the outcome of 
any of the claims, the Board finds that these actions 
constitute at most, harmless error.  See ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 20.1102 (2004).

Also pertinent to the question of notice, the Board points 
out that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all of these 
requirements have been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the February 2003 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.
 
As indicated above, the RO issued the May 2004 SOC explaining 
what was needed to substantiate the claims within one-year of 
the veteran's June 2003 NOD of the February 2003 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of July 2002 and November 2004; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any claim on appeal.  
As indicated below, the RO has obtained or received copies of 
the veteran's service personnel records; treatment records 
from Dr. N. Hillecke, dated from December 1967 to April 1993; 
a July 1990 treatment report from Dr. E. Kramer; records from 
Dr. G. Nat, dated from October 1994 to March 2000, and from 
September 2001 to June 2002; records from Dr. A. Frischer, 
dated from November 1994 to April 2002; and a July 1997 
report from Downey Community Hospital.  The RO has also 
arranged for the veteran to undergo a VA examination, the 
report of which is of record.  In support of his claim, the 
veteran has submitted an August 1952 report from a physician 
identified as Dr. Tsikoudas, a June 2003 report from Dr. G. 
Nat, a copy of a March 1993 newspaper article, and numerous 
personal statements, as well as lay statements from third-
party individuals.  The record also includes the transcript 
of the veteran's August 2005 Board hearing testimony.  

The RO has attempted to obtain from the Bellevue Hospital 
Center in New York any outstanding hospitalization records 
pertaining to the veteran dated from 1951 through 1964; 
however, in May 1994 correspondence, this facility stated 
that it was unable to located the requested records.  Also, 
an April 2002 response from the National Personnel Records 
Center (NPRC) indicated that the veteran's service medical 
records (SMRs) were not available, as the case was fire-
related (i.e., the veteran's SMRs are among those records 
presumed destroyed by a fire, during the 1970s, at the NPRC 
in St. Louis).   

Additionally, in May 1994, the RO contacted the United States 
Army Soldier and Biological Chemical Command (CBDCOM) and 
sent along with this request a copy of the veteran's lay 
statement explaining the facts concerning his claimed mustard 
gas exposure, and in October 1994 this office responded that 
there was no record of the training exercise the veteran had 
described at his base during the claimed time period.  During 
the August 2005 Board hearing, the veteran requested that the 
RO send a follow-up request to the CBDCOM requesting 
information on whether "nerve gas training" was conducted 
(that actually utilized mustard gas for training purposes), 
and/or whether mustard gas was kept in storage at Fort 
Totten, NY from 1951 to 1952; however, the record reflects 
that the above agency had the opportunity to consider the 
veteran's detailed allegations regarding his claimed mustard 
gas exposure when it received his earlier statement in 1994.  
The Board also points out that while it appears that the 
veteran has attempted to further develop his claims on his 
own, these actions have not yielded any information or 
evidence that would warrant a different disposition of the 
claims.    

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that needs to be obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen any of the claims 
on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp., 159 F.3d at 549; cf. 
38 C.F.R. § 20.1102.  Moreover, there is no prejudice to the 
veteran in proceeding, at this juncture, with a decision on 
the petition to reopen each previously denied claim for 
service connection. 




II.	Analysis of Petitions to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Pertinent to claims based on mustard gas exposure and 
Lewisite, the applicable VA regulation, provides that, 
except where due to either a claimant's own willful 
misconduct or a nonservice-related supervening condition or 
event, exposure to specified vesicant agents during active 
military service, together with the subsequent development 
of any of the indicated conditions, is sufficient to 
establish service connection for the following conditions: 
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin; or (2) full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease; 
or (3) full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  See 38 C.F.R.  § 3.316.

As such, under 38 C.F.R. § 3.316, the veteran must prove 
evidence of in-service exposure and a diagnosis of current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
(if one of the prescribed medical conditions) and his in-
service exposure.  Rather, that nexus is presumed if the 
other conditions are met subject to the regulatory exceptions 
in     38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. 
App. 443, 446 (1998).

As indicated above, in September 1996, the Board denied the 
veteran's claims for service connection for bilateral hearing 
loss, sleep apnea, a lung disorder, and a skin disorder, 
including skin cancer.  Evidence then considered included the 
veteran's service personnel records, a VA examination report, 
private treatment records, an October 1994 letter from the 
United States Army Soldier and Biological Chemical Command, 
and statements from the veteran.  Based on a review of the 
evidence, the Board determined that there was no competent 
evidence to establish that any currently diagnosed condition 
was medically related to service.  

Particularly as regards the claims for service connection for 
bilateral hearing loss, and sleep apnea, the Board noted that 
there was no evidence to support the veteran's allegation 
that hearing loss was due to antibiotic treatment for 
pneumonia (following mustard gas exposure).  Also noted was 
that the August 1952 audiological testing indicated right ear 
hearing loss, but that, by May 1975 there was no such 
impairment, and thus, no hearing loss since service that 
could be considered chronic.  Specific to the claims for 
service connection for lung and skin disorders-then 
characterized as secondary to mustard gas exposure-the Board 
determined that there was no record of such exposure 
(required for application of the provisions of 38 C.F.R. § 
3.316), or medical evidence of a nexus between either 
disability and the alleged exposure.  

As the veteran did not appeal the denial of any claim the 
denials and no other exception to finality applies, the 
Board's decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

The present claim, in which the veteran is alleging that each 
of the claimed disabilities developed as the result of 
exposure to mustard gas in service, was initiated in June 
2001.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in September 1996).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, subject to 
limited exceptions, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the claims file since the Board's September 
1996 denial in this case, includes treatment records from Dr. 
G. Nat, dated from October 1994 to March 2000, from September 
2001 to June 2002, and in June 2003; records from Dr. A. 
Frischer, dated from November 1994 to April 2002; a July 1997 
report from the Downey Community Hospital; and a copy of a 
March 1993 newspaper clipping. Additional evidence consists 
of personal statements submitted by the veteran, lay 
statements from various friends, and the transcript of the 
veteran's August 2005 Board hearing.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
any claim for service connection.  As explained in more 
detail below, while the veteran has now attempted to expand 
each claim to include mustard gas as a specific theory of 
entitlement (as reflected in the Board hearing transcript), 
the fact remains that the newly received evidence still does 
not provide any objective record of mustard gas exposure 
during the veteran's military service, nor does it include 
any competent evidence or opinion providing a medical nexus 
between any of the veteran's currently claimed disabilities 
and any incident of his military service.  

In this regard, treatment records from Dr. G. Nat, dated from 
October 1994 to March 2000, from September 2001 to June 2002, 
and in June 2003, are limited to a discussion of the 
diagnosis and treatment of various skin disorders, including 
basal cell carcinoma, actinic and seborrheic keratosis, 
severe dermal solar elastosis, and benign squamos papilloma, 
and do not include any findings that address the etiology of 
any of the above conditions.  

Records from Dr. A. Frischer, dated from November 1994 to 
April 2002, note the veteran's ongoing treatment for various 
medical conditions that include bilateral hearing loss, sleep 
apnea, chronic obstructive pulmonary disease (COPD), and 
seborrhea, but does not address whether any such condition is 
of service origin.  Records dated in August 2000 and August 
2002 each reflect the veteran's report of a history of 
chronic bronchitis from mustard gas exposure in 1950, with 
three subsequent episodes of pneumonia; however, the 
physician did not then diagnose either bronchitis or 
pneumonia, nor did he state that it was his belief that the 
veteran had any current disability related to service.  The 
Board emphasizes that the fact that the veteran's own 
reported medical history is reflected in the aforementioned 
medical records does not constitute competent evidence of the 
required medical nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'...[and] a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").    

A July 1997 report from the Downey Community Hospital 
indicates that the veteran underwent an overnight sleep study 
at that facility, and reflects a physician's impression of 
obstructive sleep apnea resolved with a nasal CPAP.   

A copy of a March 1993 newspaper article submitted by the 
veteran, refers to a government initiative to declassify 
information regarding to various chemical weapons testing 
programs prior to 1968, but does not consist of any 
information that specifically pertains to the veteran or to 
the particular circumstances of his claimed mustard gas 
exposure.    

The remaining evidence received since September 1996 consists 
of the lay assertions of the veteran, and of various friends 
and associates who have provided character reference 
statements for the veteran (for purposes unrelated to any of 
the claims presently on appeal).  As indicated above, the 
veteran's assertions regarding his alleged exposure to 
mustard gas in service, and a medical relationship between 
each of the claimed disabilities and such exposure, were 
already considered in connection with the prior denial; 
hence, these assertions are merely cumulative of evidence 
previously of record, and are hence, not "new," by 
definition.  The Board also emphasizes, however, that the 
veteran has not been shown to possess the training and 
expertise to establish, on the basis of his own assertions, 
either exposure to mustard gas in service (in the absence of 
objective, supporting evidence), or a medical nexus between a 
current disability and any incident of military service, to 
include alleged mustard gas exposure.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of each issue on 
appeal turns on medical and other matters for which the 
competent and objective evidence is needed to establish, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claims for service connection for bilateral 
hearing loss, sleep apnea, a lung disorder, and a skin 
disorder(to include skin cancer), on any basis-to include 
alleged mustard gas exposure-simply have not been met.  
Hence, the Board's September 1996 denial of each claim for 
service connection remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen any of the finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received, 
the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for sleep apnea has not been received, the appeal 
as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for a lung disorder has not been received, the 
appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for a skin disorder, including skin cancer, has 
not been received, the appeal as to that issue is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


